a proceeding pursuant to Real Property Tax Law article 7 to review a real property tax assessment, the petitioner appeals from an order and judgment (one paper) of the Supreme Court, Nassau County (McCabe, J.), dated July 21, 2004, which denied his motion for summary judgment, denied the petition, and dismissed the proceeding.
Ordered that the order and judgment is affirmed, with costs.
The petitioner contends that his real property tax assessment for the tax year 2003/2004 was excessive because the respondents failed to comply with the limitations set forth in RPTL 1805 (1). The court properly determined that the petitioner’s claim of excessive assessment is without merit (see Matter of Briffel v County of Nassau, 31 AD3d 79 [2006] [decided herewith]).
The petitioner’s remaining contentions are without merit. Florio, J.P., Krausman and Mastro, JJ., concur.
Spolzino and Lifson, JJ., dissent and vote to reverse the order and judgment, grant the petition, and annul the assessment for the reasons stated in their dissents in Matter of Briffel v County of Nassau (31 AD3d 79, 86, 97 [2006, Spolzino and Lifson, JJ., dissenting] [decided herewith]).